4 U.S. 430 (____)
4 Dall. 430
Snell et al.
versus
The Delaware Insurance Company.
Supreme Court of United States.

*431 Dallas, for the plaintiffs.
Rawle and Condy, for the defendants.
But the COURT were clearly of opinion, that the plaintiffs were entitled to prove and to recover the actual value of the vessel, at the time she was insured. They said a contrary rule, would operate as injuriously to the underwriters, as to the merchant. For, if the merchant could not insure a ship, or goods, bought at a depreciated *432 price, under a forced sale, at their real value; neither would the underwriter, in a case of loss, be entitled to show, upon an open policy, the actual value of the property, independent of a fortuitous enhancement of the price, in a foreign market.
The jury found a verdict for the plaintiffs, for 2,378 32/100 dollars, taking, it is presumed, the value in the outward policy, as the basis of their calculation.